F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                           May 3, 2006
                                 TENTH CIRCUIT                         Elisabeth A. Shumaker
                                                                          Clerk of Court

 ELENA DVORKINA,

               Plaintiff - Appellant,                   No. 05-1204
          v.                                           (D. Colorado)
 JEWISH COMMUNITY CENTER                        (D.C. No. 03-D-479 (OES))
 (JCC); ANNE CINER, in her capacity
 as Director of the Early Childhood
 Center,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before BRISCOE, ANDERSON, and EBEL, Circuit Judges.



      Elena Dvorkina, a native of Russia, appeals the grant of summary judgment

to her former employer, the Jewish Community Center (“JCC”) in Denver,

Colorado. We affirm.

      Dvorkina was hired by the JCC in 1995 as an assistant teacher in its Early

Childhood Center (“ECC”). She alleges she was forced to resign from that


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
employment in 2001. After filing an administrative charge of discrimination with

the Colorado Civil Rights Division, Dvorkina ultimately filed this action,

alleging: (1) the JCC discriminated against her because of her national origin, in

violation of Title VII, 42 U.S.C. §§ 2000e to 2000e-17; (2) the JCC retaliated

against her for complaining about discrimination, in violation of Title VII; (3) the

JCC discriminated against her because of her national origin, subjected her to a

hostile work environment and retaliated against her, in violation of the Colorado

Anti-Discrimination Act, Colo. Rev. Stat. § 24-34-402; and (4) that Anne Ciner,

the director of the ECC and Dvorkina’s supervisor, tortiously interfered with her

employment contract with the JCC.

      Defendants, the JCC and Ciner, filed a motion for summary judgment on all

of Dvorkina’s claims, arguing the undisputed facts showed defendants were

entitled to judgment as a matter of law. The matter was referred to a magistrate

judge, who issued a fifty-five page Recommendation for Dismissal recommending

that defendants’ motion for summary judgment be granted. Dvorkina filed

objections to the Recommendation, and defendants filed a response to those

objections. The district court subsequently issued an order affirming and

adopting the magistrate judge’s Recommendation, entering summary judgment in

favor of defendants, and dismissing all claims against them with prejudice. This

appeal followed.


                                         -2-
      For substantially the reasons set forth in the magistrate judge’s thorough

Recommendation, subsequently adopted by the district court, we affirm the grant

of summary judgment for defendants on all claims. We address, however, two

arguments Dvorkina makes about the Recommendation and the district court’s

adoption of the Recommendation.

      Dvorkina first alleges that the magistrate judge engaged in fact-finding in

granting summary judgment, rather than relying on undisputed facts, and failed to

examine the record and the reasonable inferences to be drawn therefrom in the

light most favorable to the non-moving party, in this case Dvorkina. To avoid

summary judgment, “[t]he plaintiff must ‘go beyond the pleadings and designate

specific facts so as to make a showing sufficient to establish the existence of an

element essential to that party’s case.’” Self v. Crum, 439 F.3d 1227, 1230 (10th

Cir. 2006) (quoting Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000)).

Further, “‘[t]o defeat a motion for summary judgment, evidence, including

testimony, must be based on more than mere speculation, conjecture, or surmise.’”

Id. (quoting Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004)).

Thus, “‘unsupported conclusory allegations . . . do not create a genuine issue of

fact.’” Arnett v. Univ. of Kan., 371 F.3d 1233, 1237 (10th Cir. 2004) (quoting

L & M Enters., Inc. v. BEI Sensors & Sys. Co., 231 F.3d 1284, 1287 (10th Cir.

2000)). We are satisfied, upon review of the record, that the magistrate judge


                                         -3-
relied upon either undisputed facts or facts as to which Dvorkina presented no

contrary evidence or no evidence to support her claim that they were disputed.

Additionally, the magistrate judge’s Recommendation appropriately applied all

other summary judgment standards to the record before it.

      Dvorkina also argues that the district court failed to conduct a de novo

review of the magistrate judge’s Recommendation before adopting it. We

disagree. As indicated, Dvorkina challenged the magistrate judge’s

Recommendation. When a party timely objects to a magistrate judge’s

recommendation, the district court must conduct a de novo review of the record.

28 U.S.C. § 636(b)(1); In re Griego, 64 F.3d 580, 584 (10th Cir. 1995); Bratcher

v. Bray-Doyle Indep. Sch. Dist. No. 42, 8 F.3d 722, 724 (10th Cir. 1993). Indeed,

in this case the district court expressly noted its obligation to review the record de

novo. We presume the district court knows what is required and understands the

nature of a de novo review. See Bratcher, 8 F.3d at 724. Dvorkina has failed to

establish any evidence that the district court did not conduct the required review.

      For the foregoing reasons, the decision of the district court is AFFIRMED.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -4-